Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, William Scott Davis, Jr., appeals the district court’s orders denying his motion to reopen 22 closed civil cases. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Chasse, No. 4:11-cv-00020-RBS-DEM (E.D.Va. July 16, 2015). We deny Davis’ motions to remand and motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.